United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
            _____________

            No. 97-1625NE
            _____________

United States of America,               *
                                        *
                  Appellee,             *
                                        *
      v.                                *
                                        *
Christopher M. Graves,                  *
                                        *
                  Appellant.            *
                                            Appeals from the United States
            _____________                   District Court for the District of
                                            Nebraska.
            No. 97-1678NE
            _____________                         [UNPUBLISHED]

United States of America,              *
                                       *
                  Appellee,            *
                                       *
      v.                               *
                                       *
Kevin L. Allen,                        *
                                       *
                  Appellant.           *
                                 _____________

                            Submitted: October 24, 1997
                                Filed: November 19, 1997
                                 _____________

Before FAGG, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                                     _____________

PER CURIAM.

        Christopher M. Graves and Kevin L. Allen appeal their convictions for
conspiracy to interfere with interstate commerce by robbery, see 18 U.S.C. § 1951(a)
(1994), and using a firearm in the commission of a crime of violence, see 18 U.S.C. §
924(c)(1) (1994). Graves and Allen contend the Government's evidence is insufficient
to prove beyond a reasonable doubt the interstate commerce element of the conspiracy
charge. Overwhelming evidence shows Graves and Allen robbed a Nebraska-based
dealer in stolen firearms, whose ill-gotten inventory was manufactured outside
Nebraska, sold in Iowa, and recovered in Ohio. Having failed to move for a judgment
of acquittal or object to the district court's instructions defining the interstate commerce
element, Graves and Allen concede that we must review their contention for plain error.
See United States v. Olano, 507 U.S. 725, 732-37 (1993). Having reviewed the record
in the context of plain error, we doubt the district court committed error in concluding
the evidence showed the robbery affected interstate commerce. Even if we assume
there was error, we are not willing to characterize the error as plain, and even if there
was a plain error affecting substantial rights, we would not exercise our discretion to
grant plain error relief to Graves and Allen. See id. We thus affirm Graves's and
Allen's convictions.

       A true copy.

              Attest:

                      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -2-